EXHIBIT 10.23

AK STEEL CORPORATION

LONG-TERM PERFORMANCE PLAN

-

(as amended and restated as of March 17, 2005)

Introduction

The name of this plan is the AK Steel Corporation Long-Term Performance Plan
(the “Plan”). AK Steel Holding Corporation (the “Company”) originally adopted
the Plan in 1995 to enhance the Company’s focus on its long-term performance and
to reward certain employees for enhancing the profitability of the Company over
extended periods of time. The Plan was last amended and restated as of
January 16, 2003, and is hereby amended and restated as set forth in this
document effective as of March 17, 2005, subject to the approval of the
shareholders of AK Steel Holding Corporation.

The Plan is a payroll practice intended to motivate selected employees to meet
certain performance goals. The Plan is not intended to be an employee benefit
plan within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, and the Plan shall be interpreted,
administered and enforced to the extent possible in a manner consistent with
that intent. Any obligations under the Plan shall be the joint and several
obligations of AK Steel Holding Corporation, the Company, and each of their
respective subsidiaries and affiliates. The Plan is designed to comply with the
performance-based compensation provisions under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).

1. Administration of the Plan.

This Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company. The Committee shall
consist of not less than two members of the Board who shall be appointed from
time to time by, and shall serve at the discretion of, the Board. Each member of
the Committee shall be an “outside director” within the meaning of
Section 162(m) of the Code and related regulations, an “independent director” as
defined in the rules and regulations of the New York Stock Exchange, and a
“non-employee director” as defined in Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended. The Human Resources Department of
the Company shall maintain records of authorized participants for each period
described in paragraph 4 below (the “Performance Period”).

2. Participation.

Executive officers of the Company who are selected by the Committee, and other
management employees of the Company or its subsidiaries and affiliates who are
selected by the Executive Management Committee ( the “EMC”), shall participate
in the Plan (the “Plan Members”). The EMC shall consist of the Company’s Chief
Executive Officer, President, Vice President—Human Resources, and such other
individuals as may be designated from time to time by the Chief Executive
Officer. Notwithstanding the foregoing, any covered employee, as defined in
Section 162(m)(3) of the Code (“Covered Employee”), who is selected to
participate in the Plan by the Committee shall be so designated in writing
within the time period prescribed by Section 162(m) of the Code and related
regulations.

3. Performance Award Target.

Each Plan Member shall be assigned a Performance Award Target Percentage
(“Target Percentage”) at the time he or she is selected for participation in
this Plan. The Target Percentage of Plan Members who are executive officers
shall be determined by the Committee. The Target Percentage of all other Plan
Members shall be determined by the EMC. An executive officer’s Target Percentage
may be changed at the discretion of the Committee or, in the case of Plan
Members who are not executive officers, by the EMC; provided however, with
respect to Covered Employees, any such assignment or change by the Committee
shall be in writing, within the time period, and in accordance with the
anti-discretion and other rules, prescribed by Section 162(m) of the Code and
related regulations.



--------------------------------------------------------------------------------

A Plan Member’s Target Percentage with respect to any Performance Period is the
percentage of his or her annual base salary (as defined below) that may be
awarded to him by the Company as additional compensation if the Company achieves
the target level of performance with respect to certain performance goals
established by the Committee and approved by the Board as set forth in paragraph
6 below. A Plan Member’s Target Percentage is multiplied by his or her annual
base salary for the final year of the Performance Period for which the
calculation of a Performance Award is made in order to arrive at a Performance
Award Target Amount (“Target Amount”). A Plan Member’s annual base salary for
this purpose shall be determined by multiplying his or her monthly rate of base
salary for the last month of the relevant Performance Period by twelve.

Any amount awarded to a Plan Member under this Plan shall be referred to herein
as a “Performance Award.” If a Plan Member is designated to participate in the
Plan after the commencement of a Performance Period, his or her Performance
Award, if any, will be prorated based on the period of participation in the Plan
during such Performance Period.

4. Performance Periods.

Each Performance Period shall consist of a period of three consecutive calendar
years, with the first such three-year period commencing on January 1, 2005 and
ending on December 31, 2007; provided however, to effect the transition from the
Plan as in effect prior to this amendment and restatement to the Plan as amended
and restated herein, solely for purposes of this Plan, calendar year 2005 shall
be a transitional one-year Performance Period, and calendar years 2005 and 2006
shall be a transitional two-year Performance Period. For purposes that may be
relevant to other compensation and benefit plans of the Company, calendar year
2005, and calendar years 2005-2006, shall be considered the last year, and the
last two years, respectively, of Performance Periods that began under the
provisions of the Plan as in effect prior to this amendment and restatement.

5. Performance Award Payment Date.

The “Performance Award Payment Date” is the date on which any Performance Awards
are paid to Plan Members, which date shall not be more than 120 days following
the last day of each Performance Period. Before any Performance Award is paid to
a Covered Employee, the Committee shall certify in writing that the criteria for
receiving a Performance Award pursuant to the terms of this Plan have been
satisfied.

6. Performance Award Determination.

For each Performance Period, the Committee shall assign, in writing, a
“Threshold Performance Goal,” a “Target Performance Goal”, and a “Maximum
Performance Goal” with respect to the Company’s earnings (without consideration
of special, extraordinary and unusual items) before interest expense, provision
for income taxes, depreciation and amortization (“EBITDA”), determined
cumulatively for the calendar years within the Performance Period and in
accordance with generally accepted accounting principles. If the Threshold
Performance Goal is not achieved, no Performance Awards shall be made for that
Performance Period. If the Target Performance Goal is achieved with respect to a
Performance Period, then each Plan Member will receive a Performance Award equal
to his or her Target Amount. If the Threshold Performance Goal is achieved, then
each Plan Member will receive a Performance Award equal to one half the Target
Amount. If the Maximum Performance Goal is achieved, then each Plan Member will
receive a Performance Award equal to two times the Target Amount. If the
performance level achieved with respect to a Performance Period is between the
Threshold Performance Goal and the Target Performance Goal, or between the
Target Performance Goal and the Maximum Performance Goal, the Plan Member’s
applicable Performance Award shall be determined by linear interpolation. Such
Threshold, Target and Maximum Performance Goals, shall be assigned and
communicated in writing to Covered Employees within the time period, and in
accordance with the anti-discretion and other rules, prescribed by
Section 162(m) of the Code and related regulations.



--------------------------------------------------------------------------------

The maximum Performance Award that may be paid to any Covered Employee with
respect to any Performance Period shall be $5 million. The Committee may
delegate the calculation of Performance Awards to the Company’s Chief Financial
Officer, subject to the Committee’s supervision.

7. Form of Payment.

All Performance Awards with respect to a Performance Period will be paid in a
single lump-sum payment in cash. The Company shall withhold such payroll or
other taxes as it determines to be necessary or appropriate.

8. Occurrence of Events During Performance Period.

a. Termination of Employment.

If during a calendar year a Plan Member dies, becomes totally and permanently
disabled, retires, or is involuntarily terminated for reasons other than Cause
(as defined in paragraph 8b below), the Plan Member (or the Plan Member’s estate
in the case of death) shall be entitled under this Plan to an amount equal to
twice the amount paid or to be paid to the Plan Member on the Performance Award
Payment Date occurring within that calendar year, less the amount of any
Performance Award already paid to the Plan Member on such Performance Award
Payment Date. Any amount payable under this paragraph 8a shall be paid on the
next to occur of the Performance Award Payment Date falling within that calendar
year or within 60 days following such Plan Member’s death or other termination
of employment. Any such amount shall be paid in cash and in full satisfaction of
any claims the Plan Member may have under this Plan.

b. Termination for Cause.

If a Plan Member is terminated for Cause, no Performance Award shall be paid
under this Plan to such Plan Member. For purposes of this Plan, Cause shall
mean: (i) conviction of, or entering a plea of guilty or nolo contendere to, a
misdemeanor involving moral turpitude or a felony; (ii) engagement in fraud,
misappropriation or embezzlement with respect to the Company or any subsidiary
or affiliate thereof; (iii) willful failure, gross negligence or gross
misconduct in the performance of assigned duties for the Company or any
subsidiary or affiliate thereof; and/or (iv) breach of a fiduciary duty to the
Company or any subsidiary or affiliate thereof.

c. Voluntary Termination.

Subject to the provisions of paragraph 8a, a Plan Member who voluntarily
terminates employment with the Company prior to any Performance Award Payment
Date shall forfeit all rights hereunder to any payment that is or may be due on
or after such Performance Award Payment Date.

d. Removal from the Plan.

An executive officer may be removed from further participation in this Plan by
the Committee and any other Plan Member may be removed from further
participation by the EMC, and such removal shall be effective as of the date
determined by the Committee or the EMC. In such a case, the Plan Member may
receive, in the sole discretion of the Committee or the EMC, a prorated
Performance Award, if any, based on his or her period of participation during
the Performance Period in which the removal occurs.

9. Source of Benefits.

The Company shall make any cash payments due under the terms of this Plan
directly from its assets or from any trust that the Company may choose to
establish and maintain from time to time. Nothing contained in this Plan shall
give or be deemed to give any Plan Member or any other person any interest in
any property of any such trust or in any property of the Company, nor shall any
Plan Member or any other person have any right under this Plan not expressly
provided by the terms hereof, as such terms may be interpreted and applied by
the Committee in its discretion.



--------------------------------------------------------------------------------

10. Liability of Officers and Plan Members.

No current or former employee, officer, director or agent of AK Steel
Corporation or of the Company shall be personally liable to any Plan Member or
other person with respect to any benefit under this Plan or for any action taken
by any such person in the administration or interpretation of this Plan.

11. Unsecured General Creditor.

The rights of a Plan Member (or his or her designated beneficiary in the event
of death) under this Plan shall only be the rights of a general unsecured
creditor of the Company, and the Plan Member (or the Plan Member’s designated
beneficiary) shall not have any legal or equitable right, interest, or other
claim in any property or assets of the Company by reason of the establishment of
this Plan.

12. Arbitration.

Any dispute under this Plan shall be submitted to binding arbitration subject to
the rules of the American Arbitration Association before an arbitrator selected
by the Company and acceptable to the Plan Member. If the Plan Member objects to
the appointment of the arbitrator selected by the Company, and the Company does
not appoint an arbitrator acceptable to the Plan Member, then the Company and
the Plan Member shall each select an arbitrator and those two arbitrators shall
collectively appoint a third arbitrator who shall alone hear and resolve the
dispute. The Company and the Plan Member shall share equally the costs of
arbitration. No Company agreement of indemnity, whether under its Articles of
Incorporation, the bylaws or otherwise, and no insurance by the Company, shall
apply to pay or reimburse any Plan Member’s costs of arbitration, including
attorneys’ fees.

13. Amendment or Termination of Plan.

The Board expressly reserves for itself and for the Committee the right and the
power to amend or terminate the Plan at any time. In such a case, unless the
Committee otherwise expressly provides at the time the action is taken, no
Performance Awards shall be paid to any Plan Member on or after the date of such
action.

14. Miscellaneous.

a. Assignability.

Plan Members shall not alienate, assign, sell, transfer, pledge, encumber,
attach, mortgage, or otherwise hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder. No part of the amounts payable
hereunder shall, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony, or separate maintenance, nor
shall any person have any other claim to any benefit payable under this Plan as
a result of a divorce or the Plan Member’s, or any other person’s bankruptcy or
insolvency.

b. Obligations to the Company.

If a Plan Member becomes entitled to payment of any amounts under this Plan, and
if at such time the Plan Member has any outstanding debt, obligation, or other
liability representing an amount owed to the Company, then the Company may
offset such amounts against the amounts otherwise payable under this Plan. Such
determination shall be made by the Committee or the Board.

c. No Promise of Continued Employment.

Nothing in this Plan or in any materials describing or relating to this Plan
grants, nor should it be deemed to grant, any person any employment right, nor
does participation in this Plan imply that any person has been employed for any
specific term or duration or that any person has any right to remain in the
employ of the Company. Subject to the provisions of paragraph 8 hereof, the
Company retains the right to change or terminate any condition of employment of
any Plan Member without regard to any effect any such change has or may have on
such person’s rights hereunder.



--------------------------------------------------------------------------------

d. Captions.

The captions to the paragraphs of this Plan are for convenience only and shall
not control or affect the meaning or construction of any of its provisions.

e. Pronouns.

Masculine pronouns and other words of masculine gender shall refer to both men
and women.

f. Validity.

In the event any provision of this Plan is found by a court of competent
jurisdiction to be invalid, void, or unenforceable, such provision shall be
stricken and the remaining provisions shall continue in full force and effect.

g. Applicable Law.

This Plan is subject to interpretation under federal law and, to the extent
applicable, the law of the State of Ohio.